Citation Nr: 0519407	
Decision Date: 07/18/05    Archive Date: 07/22/05

DOCKET NO.  04-06 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected post-traumatic disorder (PTSD), currently 
evaluated as 30 percent disabling.

2.  Entitlement to service connection for a skin condition, 
to include boils and chloracne, claimed as a residual of 
exposure to herbicides.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The veteran served on active duty from May 1968 to February 
1970.  He service in Vietnam and received numerous awards and 
decorations, including the Air Medal, the Bronze Star and the 
Combat Infantryman Badge. 

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).  

Procedural history

In December 2000, the RO received the veteran's claims of 
entitlement to service connection for PTSD and residuals of 
exposure to Agent Orange manifested by boils and chloracne.  
In a June 2002 rating decision, the RO granted the veteran's 
claim of entitlement to service connection for PTSD and 
assigned a 10 percent disability rating effective December 
2000.  The RO denied the veteran's claim for residuals of 
exposure to Agent Orange manifested by boils and chloracne.  
The veteran disagreed with the 10 percent rating assigned for 
PTSD and the denial of service connection for a skin 
condition.  The appeals were perfected with the timely 
submission of his substantive appeal (VA Form 9) in February 
2004.  

During the course of the appeal, in a February 2004 decision, 
the veteran's disability rating was increased to 30 percent.  
The veteran continued to express his disagreement with that 
rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993)(when a 
veteran is not granted the maximum benefit allowable under 
the VA Schedule for Rating Disabilities, the pending appeal 
as to that issue is not abrogated). 

For reasons set forth in greater detail below, the veteran's 
claims of entitlement to service connection for a skin 
condition, to include boils and chloracne, claimed as a 
residual of exposure to herbicides, and entitlement to TDIU 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the VA Appeals Management Center 
(AMC) in Washington, DC.
FINDING OF FACT

The veteran's PTSD is manifested by complaints of flashbacks, 
sleep disturbance, irritability, anxiety, and survivor guilt.  
Objective clinical findings include assessments of the 
veteran's overall impairment ranging from mild to moderate.  
GAF scores range from 60 to 85.  


CONCLUSION OF LAW

The criteria for a higher disability rating for PTSD have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to an increased disability rating for 
service-connected post-traumatic disorder (PTSD), currently 
evaluated as 30 percent disabling.

The veteran is seeking entitlement to a higher initial 
evaluation for his service-connected PTSD.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 
14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2004) [reasonable doubt to be resolved in 
veteran's favor].  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the United States Court of Appeals for Veterans 
Claims (the Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Duty to notify

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. 
§ 5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the June 2002 rating decision, by the February 
2004 statement of the case (SOC), and by the August 2004 and 
November 2004 supplemental statements of the case (SSOC) of 
the pertinent law and regulations, of the need to submit 
additional evidence on his claim and of the particular 
deficiencies in the evidence with respect to his claim.  More 
significantly, two letters were sent to the veteran, in March 
2001 and in October 2001, which were specifically intended to 
address the requirements of the VCAA.  The October 2001 
letter explained in detail the elements that must be 
established in order to grant service connection for PTSD.  
Both letters informed the veteran of the evidence already 
received, and both provided descriptions of the evidence 
still needed to establish the necessary elements.  

The Board notes that while the RO did not provide a 
description of the evidence necessary to substantiate an 
increased rating claim, VA's General Counsel has held that, 
if in response to notice of its decision on a claim, VA 
receives a notice of disagreement that raises a new issue 
[e.g., an increased rating] section 5103(a) does not require 
VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  See 
VAOPGCPREC 8-03.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  In both 
VCAA letters, the RO informed the veteran that the RO would 
get such things as "[medical records, employment records, or 
records from other Federal agencies" He was further informed 
that a medical examination would be provided if it was 
determined to be necessary to make a decision on his claim.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2004).  The letters told the veteran that he 
had to provide "enough information about these records so 
that [the RO could] request them from the agency or person 
who has them."  The RO emphasized that it was still his 
"responsibility to support [his claim] with appropriate 
evidence." [emphasis as in the original].  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  The March 2001 and October 2001 letters 
specifically informed the veteran that "you can help us with 
your claim by telling us about any additional information or 
evidence that you want us to try to get for you."  The Board 
believes that this request substantially complies with the 
requirements of 38 C.F.R. § 3.159(b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005) [a 
complying notice need not necessarily use the exact language 
of the regulation so long as that notice properly conveys to 
a claimant the essence of the regulation].  

The Board finds that the letters properly notified the 
veteran of medical or lay evidence, not previously provided 
to VA, that is necessary to substantiate the claim, and it 
properly indicated which portion of that information and 
evidence is to be provided by the veteran and which portion 
the Secretary would attempt to obtain on behalf of the 
veteran.  The Board notes that even the October 2001 letter 
requested a response within 30 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) [evidence must be received by the 
Secretary within one year from the date notice is sent].  The 
one year period has since elapsed.  

The Board additionally notes that the fact that the veteran's 
claim was adjudicated by the Agency of Original Jurisdiction 
in June 2002, prior to the expiration of the one-year period 
following the October 2001 notification of the veteran of the 
evidence necessary to substantiate his claim of entitlement 
to service connection for PTSD, does not render the notice 
invalid or inadequate.  The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 107, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C. §____), made effective 
from November 9, 2000, specifically addresses this issue and 
provides that nothing in paragraph (1) of 38 U.S.C.A. 
§ 5103 shall be construed to prohibit VA from making a 
decision on a claim before the expiration of the one-year 
period referred to in that subsection.

A review of the record reveals that the veteran was provided 
complete notice of the VCAA prior to the initial adjudication 
of the claim in June 2002 and thus, the timing of the letters 
comply with the express requirements set forth in Pelegrini 
v. Principi, 18 Vet. App 112 (2004).  The veteran was 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to the VA 
notice.  Additionally, an October 2001 Duty to Assist 
Notification Call from the RO to the veteran revealed the 
veteran did not have or know of any other sources of 
evidence.

The Board is therefore satisfied that the veteran was 
notified properly of his statutory rights; he is fully 
cognizant of them; and no amount of additional communication 
would result in any additional evidence pertinent to this 
claim.  
See Wensch v. Principi, 15 Vet. App. 362 (2001) [VCAA does 
not apply where there is extensive factual development in 
case which indicates no reasonable possibility that any 
further assistance would aid the claimant in substantiating 
his claim].  See also Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) [strict adherence to law does not dictate 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of result in a case; such adherence would 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to veteran].

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, the veteran underwent VA examinations in March 
1985, May 2002, October 2003, and May 2004 the results of 
which are reported below.  Private records, VA outpatient 
treatment, and service medical records have been associated 
with the claims folder.  There is no indication that there 
exists any evidence that has a bearing on this case that has 
not been obtained.  Attempts to locate private medical 
records from J.E., PhD., and the Ohio State University 
Hospital East resulted in a negative response.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law.  

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  The veteran 
was informed of his right to a hearing and was presented 
several options for presenting personal testimony; he 
indicated in his VA Form 9 that he did not want a BVA 
hearing, and he never requested a hearing before the RO.  

Accordingly, the Board will proceed to a decision on the 
merits.   

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2004) [general rating considerations; 
essentials of evaluative ratings].

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2004) [higher of two evaluations].

Fenderson considerations

The veteran has appealed the initial assignment of a 10 
percent rating for PTSD.  As noted in the Introduction, in a 
February 2004 decision, his service-connected PTSD was 
increased to 30 percent disabling effective from December 
2000, the date of receipt of the veteran's claim of 
entitlement to service connection.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

Specific schedular criteria

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's psychiatric disorder is currently rated by the 
RO under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2004) 
[PTSD].  Diagnostic Code 9411 is deemed by the Board to be 
the most appropriate primarily because it pertains 
specifically to the diagnosed disability in the veteran's 
case, PTSD.  In any event, with the exception of eating 
disorders, all mental disorders, including PTSD, are rated 
under the same criteria in the rating schedule.  Therefore, 
rating under another diagnostic code would not produce a 
different result.  The Board can identify nothing in the 
evidence to suggest that another diagnostic code would be 
more appropriate and the veteran has not requested that 
another diagnostic code should be used.  Accordingly, the 
Board concludes that the veteran is appropriately rated under 
Diagnostic Code 9411.

The provisions of Diagnostic Code 9411 read as follows: 

100% Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes 
or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of daily 
living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation or own 
name.

70% Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a work like setting); 
inability to establish and maintain effective 
relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short-and long-term memory (e.g. retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).

10% Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during 
periods of significant stress, or; symptoms controlled 
by continuous medication.  

38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members). GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships. Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers). Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school). A score from 21 to 30 is 
indicative of behavior, which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas. A score of 11 to 20 denotes some danger of hurting 
one's self or others (e.g., suicide attempts without clear 
expectation of death; frequently violent; manic excitement) 
or occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute). A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death.  See 
38 C.F.R. § 4.130 [incorporating by reference the VA's 
adoption of the DSM-IV, for rating purposes].

Analysis

The veteran is seeking an increased disability rating for his 
service-connected PTSD, which is currently evaluated as 30 
percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2004).  He essentially contends that the symptomatology 
associated with his PTSD is more severe than is contemplated 
by the currently assigned rating.  



Mittleider concerns

At the outset of its discussion, the Board notes that the 
veteran's PTSD has been classified as delayed onset.  It is 
clear that the veteran's combat experiences in Vietnam 
constituted sufficient stressors to warrant service 
connection for PTSD.  See 38 C.F.R. § 3.304(f) (2004).  
However, the veteran's initial claim of entitlement to 
service connection for PTSD (and indeed his initial contact 
with VA) was on December 26, 2000, over 30 years after he 
left military service.   

In August 2000, the veteran was involved in a horrific 
industrial accident, which resulted in an above the knee 
amputation of his right lower extremity.  Review of the 
medical evidence indicates that the veteran was medevaced to 
a trauma unit in critical condition with a life threatening 
hemorrhage after a piece of machinery failed ("exploded").  
The veteran also developed additional disabilities as a 
result of the accident, to include loss of vision.  It 
appears that the veteran's PTSD symptoms began to manifest 
soon after his accident.  The veteran had extreme flashbacks, 
nightmares, hyperautonomic arousal, guilt, and feelings of a 
shortened future.  The veteran had to avoid specific triggers 
such as crowds, and any sights, sounds or smells that 
reminded him of Vietnam.  

As a result of the amputation, recovery, and subsequent 
impact on the veteran's activities of daily living, he also 
carries a co-morbid diagnosis of Major Depressive Disorder, 
Single Episode.  The claims folder is not without some 
measure of ambiguity with regard to the symptoms attributed 
to the service-connected PTSD and the non-service connected 
Major Depressive Disorder. What is clear, however; is that 
the industrial accident triggered the veteran's PTSD.

The Board is precluded from differentiating between 
symptomatology associated with a service-connected disability 
and that associated with a non service-connected disability 
in the absence of medical evidence which does so.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  The medical 
evidence of record in essence indicates that although the 
industrial accident caused an episode of major depression, 
the veteran's current psychiatric problems are attributable 
to his PTSD.  Thus, any psychiatric symptoms will be ascribed 
to the PRSD.

The Board adds, however, that with respect to occupational 
impairment, the industrial accident resulting in an above the 
knee amputation of the veteran's right lower extremity 
unquestionably had a devastative effect.  At the time of his 
October 2003 VA examination, the veteran was on medical leave 
from his employment.  It also appears that the veteran was 
collecting Workers' Compensation and was actively pursuing a 
lawsuit against his employer and manufacturer of the 
equipment which injured him.  Thus, although not discounting 
the impact that the service-connected PTSD has on the 
veteran's employment status, it is clear that the other 
residuals of the accident, which are non service-connected, 
play a major role.  

Schedular rating

As has been discussed above, in order for a 50 percent 
disability rating to be assigned for PTSD, the evidence must 
show occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

As set out in detail above, the rating schedule provides 
examples of the type and degree of symptoms or their effects 
that would justify a 50 percent rating.  See 38 C.F.R. 
§ 4.130 (2004; see also Mauerhan v. Principi, 16 Vet. App. 
436 (2002) [symptoms listed in the rating criteria are simply 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating; analysis 
should not be limited solely to whether the claimant 
exhibited the symptoms listed in the rating scheme].  

In May 2002, the veteran was afforded a VA examination.  The 
examiner noted the August 2000 accident and resulting impact 
as described above.  The veteran denied any past or present 
suicidal or homicidal ideation.  The veteran informed the 
examiner that he never required hospitalization.  Per his own 
estimate, PTSD was not having a major effect upon his life at 
home.

With respect to specific examples listed in the schedular 
criteria, there appears to be no evidence of flattened 
affect.  Upon VA examination in May 2002, his affect was full 
and reactive.  His eye contact was also good. In October 
2003, the VA examiner noted the veteran's affect was 
appropriate to the content of his thoughts.  VA outpatient 
treatment records dated in June 2004 reveal, the veteran's 
affect and mood, albeit dysphonic, were appropriate and 
congruent.

There has been no evidence of circumstantial, circumlocutory, 
or stereotyped speech.  During his May 2002 VA examination, 
the veteran's speech was of normal rate, rhythm, and cadence.  
On VA examination in October 2003, the veteran did not speak 
spontaneously.  In fact, the examiner indicated that the 
veteran did not say much, though he appeared to answer 
questions in an honest manner.

The claims folder does not contain, nor does the veteran 
contend, that his PTSD symptomatology includes panic attacks 
more than once a week.  Panic is defined as "acute, extreme 
anxiety with disorganization of personality and function."  
Dorland's Illustrated Medical Dictionary 1220 (28th ed. 
1994).  Anxiety is defined as "the unpleasant emotional 
state consisting of psychophysiological responses to 
anticipation of unreal or imagined danger."  See Dorland's 
Illustrated Medical Dictionary 102 (28th ed. 1994).  
  
The Board does note that F.T.L., PhD, and Dr. D.P.H. do 
describe symptoms consistent with anxiety, to include such 
symptoms as hyperstartle response, hyperalterness, feelings 
of suspiciousness, and sleep disturbances.  The evidence of 
record, although clearly describing the veteran as being 
anxious, does not appear to characterize him as subject to 
panic.  

The veteran has not maintained that his PTSD has caused 
difficulty in understanding complex commands, impaired 
judgment, or impaired abstract thinking.  The objective 
medical evidence of record also does not support such a 
conclusion.  Upon VA examination in May 2002, the veteran's 
thought process was logical, organized and goal directed.  
Thought content was devoid of any attenuation to internal 
stimuli.  Insight and judgment were good.   Private medical 
records from Dr. DPH dated in January 2003 show the veteran's 
recent and remote memory were good. There were no delusions 
or hallucinations.  VA outpatient treatment records dated in 
June 2004, while noting the veteran subjectively complained 
of problems with memory and concentration, do not contain 
objective findings by the treatment providers.  In short, 
although there may be some minor memory and concentration 
problems as reported by the veteran, the record is devoid of 
reference to any symptoms indicative of difficulty 
understanding complex commands, impaired judgment, or 
impaired abstract thinking.  

It is evident that the veteran's PTSD has caused disturbances 
of motivation and mood, as well as difficulty in establishing 
social relationships.  The veteran has reported feelings of 
mistrust in anyone but his wife and a lack of interest in 
playing with his grandchildren.  However, these symptoms are 
reflected in the currently assigned 30 percent rating 
["depressed mood, anxiety, suspiciousness"]. The evidence 
of record indicates that the veteran does in fact function 
independently, appropriately and effectively.  

The Board has looked at the medical descriptions as to the 
level of impairment that the veteran suffers.  The May 2002 
examiner found that the veteran's symptoms were mild. The 
examiner stated that per the veteran, his symptoms were not 
having a major effect upon his life at home and the veteran 
did not anticipate that it would have any effect on him when 
he returned to work. The veteran was assigned a GAF score of 
85, which was indicative of absent or minimal symptoms (e.g., 
mild anxiety before an exam), good functioning in all areas, 
interested and involved in a wide range of activities, 
socially effective, generally satisfied with life, no more 
than everyday problems or concerns (e.g., an occasional 
argument with family members).  Upon VA examination in 
October 2003, the veteran's PTSD was described as moderate 
and mainly affecting his social functioning. He was assigned 
a GAF of 60 indicative of more moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

The Board notes that use of terminology such as "moderate" or 
"mild" by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of the issue.  
All evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2004).  
Indeed, the rating criteria provide no indication that 
"moderate" impairment corresponds to a 50 percent rating or 
to any particular rating.  The Board notes that the rating 
criteria under Diagnostic Code 9411 provide examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular disability rating.  See Mauerhan, 16 
Vet. App. 436.  The GAF scores, as well as the objective 
medical evidence of record discussed above, in essence 
describe symptomatology consistent with a 30 percent rating.  
See 38 C.F.R. § 4.130. 

In short, for reasons expressed immediately above, the Board 
concludes that the criteria for a 50 percent rating for PTSD 
are not met or approximated.  

The Board has also considered whether a 70 or 100 percent 
rating is appropriate; however, for many of the reasons 
already discussed, the evidence does not support a conclusion 
that the veteran has PTSD symptoms which would warrant the 
assignment of such disability ratings.  Aside from his 
statement that he cannot work due to his PTSD,  the veteran 
himself does not appear to endorse symptoms of the such 
severity as would be required for a 70 percent or 100 percent 
rating.  

In denying higher ratings, the Board places great weight of 
probative value on the evaluations of the trained 
psychiatrists who have interviewed the veteran.  The GAF 
scores assigned have ranged from 60 to 85, which as discussed 
above, are generally consistent with mild to moderate overall 
impairment.  These GAF scores appear to be based on the 
veteran's reported symptomatology.  There have been assigned 
no lower GAF scores and there is no indication of behavior or 
impairment in functioning consistent with lower GAF scores.  
Moreover, the evidence of record does not indicate that the 
veteran experiences severe pathology such as homicidal or 
suicidal ideation; obscure speech; inability to function 
independently; neglect of personal appearance and hygiene and 
the like.

With respect to unemployability, the veteran is currently on 
medical leave from his employment as a result of his August 
2000 industrial accident.  As will be discussed in the remand 
portion of this decision below, the veteran has requested 
TDIU [in addition to PTSD, service connection is in effect 
for diabetes mellitus].  That issue has not been fully 
developed for appeal.  The matter of marked interference with 
employability will be addressed in the Board's extraschedular 
discussion.

For the reasons stated, the Board finds that a preponderance 
of the evidence is against a showing that the veteran's PTSD 
warrants an increased schedular rating above the currently 
assigned 30 percent.

Fenderson considerations 

In this case, the medical evidence of record does not 
indicate that the veteran's service-connected PTSD has 
changed appreciably since December 2000, the effective date 
of service connection.  The Board can identify no basis on 
which to assign staged ratings.  A 30 percent disability 
rating has been properly assigned since December 2000.  

Extraschedular rating

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case, the Board notes that the RO provided 
the criteria in the February 2004 SOC and obviously 
considered them.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  See Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  For reasons stated 
immediately below, the Board does not find the veteran's 
disability picture to be unusual or exceptional in nature as 
to warrant referral of his case to the Director or the Under 
Secretary for review for consideration of extraschedular 
evaluation under the provisions of 38 U.S.C.A. § 3.321(b)(1).  

In this regard, the Board notes that the veteran's PTSD has 
not required frequent hospitalization; indeed, it appears 
that the veteran denied any inpatient treatment for PTSD.  

The Board additionally concludes that the PTSD has not by 
itself markedly interfered with employment.  Although the 
Board has taken into consideration the veteran's statement 
that he is unable to work due to the  PTSD, the objective 
evidence of record reflects that the principal source of the 
veteran's current unemployment is the August 2000 industrial 
accident which resulted in the loss of his leg.  Indeed, as 
noted elsewhere in this decision the veteran is in receipt of 
Workers Compensation due to that accident.  Thus, while not 
diminishing the impact that the service-connected PTSD has on 
the veteran's employability, it is the conclusion of the 
Board that the assigned 30 percent rating adequately 
compensates the veteran for the nature and extent of severity 
of his PTSD.  
Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a), 4.1 (2004).  Indeed, 38 C.F.R. § 4.1 specifically 
states: "[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].

In short, for reasons stated above the Board does not believe 
that referral of this case for extraschedular consideration 
is warranted.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
rating for his service-connected PTSD.  The benefit sought on 
appeal is accordingly denied.


ORDER

Entitlement to an increased evaluation for PTSD is denied.


REMAND

Reasons for remand

2.  Entitlement to service connection for a skin condition, 
to include boils and chloracne, claimed as a residual of 
exposure to herbicides.

The veteran is seeking entitlement to service connection for 
a skin condition, to include boils and chloracne.  
Essentially, he contends that exposure to herbicides during 
his service in Vietnam caused him to develop an ongoing skin 
condition.  

The VCAA and its implementing regulations require VA to 
provide a veteran with an examination or to obtain a medical 
nexus opinion based upon a review of the evidence of record 
if VA determines it is necessary to decide the claim. See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4); see also 
Charles v. Principi, 16 Vet. App. 370 (2002).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) evidence of the in-service incurrence or 
aggravation of a disease or injury or of a service-connected 
disability; and (3) medical evidence of a nexus between the 
in-service disease or injury and the current disability. See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

With respect to element (1), current disability, the May 2004 
Agent Orange Examination diagnosed the veteran with 
erythematous pustular lesions, inframmary and on the upper 
abdomen consistent with acne/chloracne.  Turning to element 
(2), in-service incurrence of disease or injury, the Board 
notes that the veteran served in Vietnam from February 1968 
to February 1970 and, as such, he is presumed to have been 
exposed to herbicides.  See 38 C.F.R. § 3.307(a)(6)(iii).  
Exposure to Agent Orange is considered an in-service injury.  

Hickson elements (1) and (2), pertaining to presumptive 
service connection, have arguably been satisfied.  As such, 
the Board believes that a nexus opinion is needed. See 
Charles v. Principi, 16 Vet. App. 370 (2002) [VA must assist 
veteran by obtaining nexus opinion where evidence of a 
current disability and an association between that disability 
and active service are shown].  The May 2004 Agent Orange 
examination diagnosed the veteran with erythematous pustular 
lesions, inframmary and on the upper abdomen consistent with 
acne/chloracne.  However, the diagnosis was not definitive as 
to whether the lesions were in fact chloracne and did not 
provide a nexus opinion as to whether they were related to 
herbicide exposure.  The Board is accordingly of the opinion 
that VA's duty to assist warrants further development of this 
claim, in the form of a nexus opinion.

3.  Entitlement to TDIU.

In a September 2004 rating decision, the RO denied a claim of 
entitlement to individual unemployability due to service-
connected disabilities.  Notice of the decision was mailed to 
the veteran in September 2004.  In November 2004, the RO 
received a duplicate copy of the veteran's February 2004 VA 
Form 9.  However, the veteran signed and dated the VA Form 9, 
November 5, 2004.  The veteran maintained that he was unable 
to work because of his service-connected PTSD.  

VA regulations provide that any written communication from a 
claimant or his representative expressing dissatisfaction or 
disagreement with an adjudicative determination by the agency 
of original jurisdiction and a desire to contest the result 
will constitute a NOD; no special wording is required. See 38 
C.F.R. § 20.201 (2004); see also Tomlin v. Brown, 5 Vet. App. 
355 (1993).

With respect to the place of filing of a NOD, VA regulations 
state that a NOD must be filed with the VA office from which 
the claimant received notice of the determination being 
appealed (that is, the RO) unless notice has been received 
that the applicable VA records have been transferred to 
another VA office. See 
38 C.F.R. § 20.300 (2004). In this case, letter from the RO 
dated February 28, 2005, notified the veteran that his VA 
records were being transferred to the Board. Therefore, under 
the circumstances here presented the NOD was filed in the 
proper VA office.

The Board therefore finds that the duplicate copy of the 
February 2004 VA Form 9 re-signed by the veteran in November 
2004 can be construed as a timely NOD as to the September 
2004 denial of TDIU.  The filing of a NOD initiates the 
appeal process. See Godfrey v. Brown, 7 Vet. App. 398, 408-
410 (1995). The RO has not yet issued a statement of the case 
(SOC) as to the issue of entitlement to TDIU.  In Manlincon 
v. West, 12 Vet. App. 238 (1999), the Court held that in 
circumstances where a NOD is filed, but a SOC has not been 
issued, the Board must remand the claim to direct that a SOC 
be issued.

Accordingly, this case is REMANDED for the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should return the veteran's 
claims folder to the examiner who 
conducted the May 2004 Agent Orange 
examination.  Based on the medical 
evidence contained therein, the examiner 
should render an opinion as to the 
following questions:

a)	Are erythematous pustular lesions, 
inframmary and on the upper abdomen 
manifestations of chloracne or other 
acneform disease consistent with 
chloracne?
b)	Is it as least as likely as not that 
the veteran's currently diagnosed skin 
disability is related to herbicide 
exposure during the veteran's military 
service in Vietnam?

Should the May 2004 examiner be 
unavailable, VBA should refer the 
veteran's VA claims folder to another 
appropriately qualified physician. If the 
examiner deems it to be necessary, 
physical examination of the veteran may 
be scheduled. A report should be prepared 
and associated with the veteran's VA 
claims folder.

2. Thereafter, VBA should readjudicate 
the issue remaining on appeal. If any 
benefit sought on appeal remains denied, 
the veteran should be furnished a SSOC, 
and an appropriate period of time should 
be allowed for response before the case 
is returned to the Board for further 
review.
 
3.  VBA must issue a SOC pertaining to 
the issue of entitlement to TDIU. The 
veteran should be provided with copies of 
the SOC and advised of the time period in 
which to perfect an appeal.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law. The Board intimates no opinion, either factual or legal, 
as to the ultimate conclusions warranted. No action is 
required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner. See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


